         Case 1:19-cv-01722-JLT Document 27 Filed 04/22/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   CHARLES HAYES,                                       Case No. 1:19-cv-01722 JLT
11                   Plaintiff,                           [PROPOSED] ORDER ON JOINT
                                                          STIPULATION TO STAY LITIGATION
12            vs.                                         PENDING DECISION BY JUDICIAL
                                                          PANEL ON MULTI-DISTRICT
13   KERN COUNTY, et al.;                                 LITIGATION
14                   Defendants.
15

16            The parties have stipulated to stay the action until the Judicial Panel on Multi-District

17   Litigation has determine whether to accept the case. Notably, the deadline for non-expert

18   discovery passed more than a month ago and the deadline to disclose experts passed yesterday

19   (Doc. 17). Thus, though the Court GRANTS the stipulation, it does NOT accept that the stay is

20   a method to reopen deadlines that have passed when the stay is lifted.

21
     IT IS SO ORDERED.
22

23   Dated:     April 21, 2021                              _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
